Citation Nr: 0332864	
Decision Date: 11/24/03    Archive Date: 12/01/03

DOCKET NO.  02-16 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has basic eligibility for Department of 
Veterans Affairs (VA) benefits.

ATTORNEY FOR THE BOARD

K. Y. McLeod, Associate Counsel




INTRODUCTION

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a July 2002 decision of the VA Regional Office 
(RO) in Manila, Republic of the Philippines, which determined 
that the claimant was not entitled to VA death benefits 
because her deceased husband lacked status as a veteran.  


FINDING OF FACT

The United States Army Reserve Personnel Center (ARPERCEN) 
has certified that the decedent had no service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the U.S. Armed Forces.


CONCLUSION OF LAW

The requirements of basic eligibility for VA benefits based 
on qualifying service by the appellant's deceased spouse have 
not been met.  38 U.S.C.A. §§ 101(2), 107(b), 1310, 1541 
(West 2002); 38 C.F.R. §§ 3.1(d), 3.3(b)(3), (4), 3.6, 3.8, 
3.9(a), 3.203 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000).  This statute substantially amended 
the provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97, now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002).

VA has long recognized that the Department has a duty to 
assist the appellant in developing evidence pertinent to her 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2003).  Changes in law have amended the requirements as to 
VA's development efforts in this, and other pending cases, 
modifying and clarifying VA's duty to assist a claimant in 
evidentiary development.  See VCAA, supra.  See generally 
Holliday v. Principi, 14 Vet. App. 280 (2001), overruled in 
part on other grounds, Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003).  In addition, VA has published regulations to 
implement many of the provisions of the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001), now codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).

In the present case, the appellant was notified of the 
provisions of the VCAA, of VA's duty to assist, and of the 
evidence needed to support her claim in correspondence from 
the RO dated in January 2002, as well as in the September 
2002 Statement of the Case provided by the ROI.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (VA must 
communicate with claimants as to the evidentiary development 
requirements of the VCAA).  See also Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002) (Board must identify documents 
which establish compliance with VCAA).  

The Board is aware of the recent judicial decision in 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), which held that the 
regulation codified at 38 C.F.R.§ 3.159(b)(1) is invalid 
because it permits VA to render a decision in a claim if a 
response to a request for information from the claimant is 
not received within 30 days, instead of waiting a full year 
for such response.  That regulation is therefore inoperative.  

In the present case, the January 2002 correspondence advised 
the appellant to submit any supportive documentation within 
60 days, rather than one year.  However, inasmuch as well 
over a year has passed since then, and VA has obtained 
additional evidence since that time, the provisions of the 
Federal Circuit's decision in PVA, supra, have been 
fulfilled.  Therefore, and for the reasons discussed above, 
the Board finds that no useful purpose would be served in 
remanding this matter for more development.  Such a remand 
would result in unnecessarily imposing additional burdens on 
VA, with no benefit flowing to the appellant.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

Moreover, the VCAA expressly recognizes certain circumstances 
in which VA will refrain from or discontinue providing 
assistance.  VA will refrain from providing assistance in 
obtaining evidence for a claim if the substantially complete 
application for benefits indicates that there is no 
reasonable possibility that any assistance VA would provide 
to the claimant would substantiate the claim.  VA will 
discontinue providing assistance in obtaining evidence for a 
claim if the evidence obtained indicates that there is no 
reasonable possibility that further assistance would 
substantiate the claim.  Circumstances in which VA will 
refrain from or discontinue providing assistance in obtaining 
evidence include, but are not limited to, the claimant's 
ineligibility for the benefit sought because of lack of 
qualifying service, lack of veteran status, or other lack of 
legal eligibility.  66 Fed. Reg. 45,620, 45,631 (Aug. 29, 
2001) (now codified as amended at 38 C.F.R § 3.159(d)).  In 
the present case, therefore, the RO's action in developing 
the claim was sufficient, since the RO obtained service 
department certification as to the decedent's lack of 
qualifying service for VA benefits, and the matter turns upon 
legal provisions of law. 

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "[i]t is clear that to deny a claim 
on its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Factual Background and Discussion

The appellant contends that her deceased husband served in 
the Philippine Army when it was called into service by the 
United States Armed Forces.  

The United States will pay compensation to any veteran 
disabled by disease or injury incurred in or aggravated by 
active military service, who was discharged or released under 
conditions other than dishonorable from the period of service 
in which the disease or injury was incurred, provided the 
disability is not the result of the person's own willful 
misconduct.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  The law 
also authorizes payment of a pension to a veteran who has the 
requisite service.  38 U.S.C.A. § 1521 (West 2002).  
Similarly, benefits may be payable to the surviving spouse of 
a veteran whose death was service connected, pursuant to 38 
U.S.C.A. § 1310, and non-service-connected death pension is 
payable to the surviving spouse of a veteran of certain 
wartime service, under 38 U.S.C.A. § 1541.

For purposes of any of the above determinations, the term 
"veteran" means a person who served in the active military, 
naval, or air service and who was discharged or released 
therefrom under conditions other than dishonorable.  38 
C.F.R. § 3.1(d).

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, may 
constitute recognized service in the armed forces of the 
United States for VA purposes.  38 C.F.R. §§ 3.8, 3.9 (2003).  
However, such service must be certified as qualifying by 
appropriate military authority.  38 C.F.R. § 3.203 (2003)

These regulations have their basis in statute, at 38 U.S.C. § 
107(a).  See Dela Pena v. Derwinski, 2 Vet. App. 80 (1992), 
wherein the United States Court of Appeals for Veterans 
Claims upheld the constitutionality of 38 U.S.C. § 107(a), 
following the "reasoning and wisdom" of the U.S. Court of 
Appeals for the District of Columbia Circuit in Quiban v. 
Veterans Admin., 928 F.2d 1154 (D.C. Cir. 1991).

As a threshold matter, one claiming entitlement to VA 
benefits must qualify as a claimant by submitting evidence of 
service and character of discharge.  Aguilar v. Derwinski, 2 
Vet. App. 21 (1991); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  For the purpose of establishing entitlement to VA 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a Department of Defense (DD) Form 214, 
Certificate of Release or Discharge from Active Duty, or 
original Certificate of Discharge, without verification from 
the appropriate U.S. service department under the following 
conditions:  (1) the evidence is a document issued by the 
United States service department; (2) the document contains 
needed information as to length, time, and character of 
service; and, (3) in the opinion of VA the document is 
genuine and the information contained in it is accurate.  
38 C.F.R. § 3.203(a).  

In the present case, the appellant submitted a VA Form 21-
534, Application for Dependency and Indemnity Compensation, 
Death Pension and Accrued Benefits by a Surviving Spouse or 
Child, in September 2001, along with a death certificate, a 
marriage license, and a certificate of honorable discharge 
from the Philippine Army.  On the Form 21-534, the claimant 
checked a box indicating that she was claiming that the 
decedent's death was due to service.  Although it thus 
appears that the appellant is seeking dependency and 
indemnity compensation for the cause of her late husband's 
death, rather than non-service-connected death pension, the 
threshold matter of qualifying status as a the survivor of a 
veteran must be resolved, in either type of claim, before 
substantive entitlement may be addressed.

In July 2002 the RO received certification from the U.S. Army 
Reserve Personnel Center in St. Louis, Missouri, that the 
decedent had no recognized service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerillas, in the service of the United States Armed Forces.  
The Court of Appeals for Veterans Claims has held that "VA 
is prohibited from finding, on any basis other than a service 
department document, which VA believes to be authentic and 
accurate, or service department verification, that a 
particular individual served in the U.S. Armed Forces."  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  

While the Board acknowledges the appellant's contentions that 
her husband served in the Philippine Army in the service of 
the United States Armed Forces, "service department findings 
are binding on VA for purposes of establishing service in the 
U.S. Armed Forces."  Duro v. Derwinski, supra.  In cases for 
VA benefits where the requisite veteran status is at issue, 
the relevant question is whether the claimant has qualifying 
service under title 38 of the United States Code and the 
regulations promulgated pursuant thereto.  See Soria v. 
Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  Where service 
department certification is required, see 38 C.F.R. § 
3.203(c), the service department's decision on such matters 
is conclusive and binding upon VA.  Thus, if the United 
States service department refuses to verify the decedent's 
claimed service, the applicant's only recourse lies within 
the relevant service department, not VA.  Soria, supra.

In short, under 38 C.F.R. §§ 3.9 and 3.203, former members of 
the Philippine military are not eligible for veterans' 
benefits administered by VA unless a United States service 
department documents or certifies their service.  See Duro, 
supra; see also Dacoron v. Brown, 4 Vet. App. 115, 120 
(1993).  The Board notes that the proper course for an 
applicant who believes there is a reason to dispute the 
report of the service department or the contents of military 
records is to pursue such disagreement with the service 
department.  See Sarmiento v. Brown, 7 Vet. App. 80, 85 
(1994). 

The Board notes that no additional facts, such as alternate 
name spellings, or different dates of service/service numbers 
have been received to warrant referral of the matter for 
recertification.  See Sarmiento, supra.  Accordingly, the 
Board finds that VA has fulfilled its duty under 38 C.F.R. 
§ 3.203(c).  

In conclusion, the Board finds, based upon the service 
department's certification and the law applicable to this 
case, that the decedent was not a "veteran" for purposes of 
entitlement to VA benefits.  Therefore, the appellant's claim 
of entitlement to VA benefits, as the surviving spouse of the 
decedent, must be denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).


ORDER

Because the appellant's deceased husband was not a veteran 
for purposes of entitlement to VA benefits, basic eligibility 
for VA benefits is not demonstrated, and the appeal is 
denied.  


______________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



